PER CURIAM.
We deny Snowden’s petition for writ of mandamus directed to his former private counsel to obtain a copy of a transcript of criminal proceedings, which may be in the attorney’s possession. If Snowden has not been furnished a complete copy, he may well be entitled to obtain it through other means; i.e., replevin filed in the circuit court. See Dubose v. Shelnutt, 566 So.2d 921 (Fla. 5th DCA 1990); Florida Rules of Professional Conduct 4-1.16(d). Our denial in this instance is without prejudice to Snowden to pursue other remedies. However, mandamus to this court is inappropriate because Snowden’s attorney is not a “public official.” See Hatten v. State, 561 So.2d 562 (Fla.1990); Puckett v. Gentry, 577 So.2d 965 (Fla. 5th DCA 1990).
Petition for writ of mandamus DENIED.
COBB, W. SHARP and COWART, JJ., concur.